Citation Nr: 0323152	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  00-21 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty in the Army from January 
1968 to January 1970.

The matter comes before the Board of Veterans' Appeals 
(Board) partly from a June 2000 RO decision that denied 
service connection for a low back condition.  In April 2002, 
the RO granted service connection and a 50 percent rating for 
PTSD, and the veteran appeals for a higher rating for this 
condition.  


FINDINGS OF FACT

1.  Since the effective date of service connection, PTSD is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to various 
symptoms.

2.  A low back disorder began many years after service and 
was not caused by any incident of service.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).

2.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from January 
1968 to January 1970, including service in Vietnam.  His 
service medical records do not show a low back disorder.  His 
service separation examination in December 1969 noted his 
spine was normal, and he denied recurrent back pain on a 
medical history report.  

On August 5, 1999, the veteran filed claims for service 
connection for a low back disorder and PTSD.

VA low back X-rays in April 2000 noted lumbar spine 
degenerative changes with disc space narrowing, as well as a 
defect of transitional vertebrae.  The veteran was given a VA 
general medical examination and a spine examination in May 
2000.  He reported he had received no treatment for a back 
problem since service.  The diagnosis on the general medical 
examination was low back pain, with no evidence of neurologic 
impairment and normal range of motion.  The spine examination 
diagnosed soft tissue injury and "mild fascial syndrome, 
lumbar."

On VA mental examination in May 2000, the veteran reported 
decreased sleep, nightmares three to four times per week, 
flashbacks three times per week, hypervigilance, increased 
startle, difficulty trusting people, emotional numbness, 
depression, apathy, anger, irritability, crowd avoidance, and 
passive suicidal ideation without intent or plan.  He denied 
having homicidal thoughts, prior psychiatric treatment or 
hospitalization, or being prescribed medication.  He said he 
had been unemployed since active service and had few friends.  
On mental status examination, he was casually and cleanly 
dressed.  He appeared his stated age and was cooperative, 
forthcoming, and non-hostile.  He showed no psychomotor 
agitation or retardation.  Speech was normal.  Thought 
processes were linear, logical, and relevant; thought content 
was significant for multiple symptoms of PTSD, as described.  
He also reported hearing voices, although they did not appear 
to be true auditory hallucinations.  He denied overt 
psychotic symptoms (including visual hallucinations, 
paranoia, magical thinking, overt delusions).  He reported 
passive thoughts of suicide and death, without active plans 
or intent.  He had no homicidal thoughts.  He was fully 
oriented and did not have recall, spelling , or abstract 
thought problems.  His mood was depressed.  Affect was 
blunted.  Insight and judgment were fair.  He identified 
problems with relationships, employment, and dealing with 
people due to his psychiatric symptoms.  The diagnosis was 
PTSD, prolonged.  The Global Assessment of Functioning (GAF) 
scale score was 42 due to serious symptoms and serious 
impairment in social and occupational functioning.

In June 2000, in the same decision denying service connection 
for PTSD and for a low back condition, the RO granted a 
permanent and total disability rating for purposes of a VA 
non-service-connected pension.  

In November 2000, the veteran testified at an RO hearing.  
Regarding PTSD, he described problems making decisions, 
concentration problems, depression, being more vigilant, 
anxiety attacks, sleep problems, flashbacks, exaggerated 
startle responses, suicidal thoughts in the past (but not so 
much at present), homicidal thoughts, dreams, avoidance of 
people, and feelings of guilt.  He also stated that he had 
injured his back in service and that he had been told that he 
had sprained his back, although he had not been given 
medication or placed on light duty for back problems in 
service.  He said he had not sought treatment until recently.  

In April 2002, the RO granted service connection and a 50 
percent rating for PTSD, effective August 5, 1999 (when the 
claim was filed).

On VA treatment for PTSD in July 2002, the veteran described 
dreams about Vietnam, sleep problems, startle reactions, and 
hypervigilance.  On mental status examination later that 
month, he was alert, oriented, and cooperative; insight was 
fair.  He had no thoughts or plans to hurt himself or others, 
although he used to consider suicide.  His affect was 
pleasant, and his mood was also pleasant with occasionally 
expressed mood of sadness.  There was no evidence of 
delusions or hallucinations.  His thoughts were coherent and 
his speech was clear.  

II.  Analysis

Through discussions in correspondence, RO decisions, 
statements of the case, and the supplemental statement of the 
case, the VA has informed the veteran of the evidence 
necessary to substantiate his claims and of his and the VA's 
mutual responsibilities for providing evidence.  Identified 
medical records have been obtained, and VA examinations have 
been provided.  The VA has satisfied the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

1.  Evaluation of PTSD

The Board notes that the RO issued a statement of the case on 
the issue of a rating higher than 50 percent for PTSD.  
Although this issue has not been certified for appeal, the 
Board has accepted a recent statement by the veteran's 
representative as being a substantive appeal on this issue.  
Thus the Board accepts jurisdiction of this issue.

A 50 percent rating was assigned for PTSD since August 5, 
1999, the effective date of service connection.  This is an 
initial rating case, on the grant of service connection.  In 
such a case, different percentage ratings for the disability 
may be assigned for different periods of time since the 
effective date of service connection, based on the facts 
found (so-called "staged ratings").  Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Under the rating criteria, a 50 percent rating is assigned 
for a mental disorder (including PTSD) when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
is total occupational or social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

At the 2000 VA psychiatric examination, the veteran was given 
a GAF scale score of 42 due to PTSD, and it was said that his 
social and occupational impairment from this disorder was 
serious.  The veteran has described such symptoms as dreams, 
flashbacks, startle response, crowd avoidance, suicidal 
thoughts, sleep problems, and lack of friends.  On the other 
hand, he reportedly has not had any significant treatment for 
PTSD until recently.  A 2002 outpatient record refers to 
symptoms of the disorder.  The Board also notes that the RO 
granted non-service-connected pension benefits based on the 
combined effect of PTSD and a low back condition.  

Given the reported symptoms and described level of impairment 
from PTSD, and bearing in mind the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that the veteran's 
service-connected PTSD produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  This 
supports a 70 percent rating for PTSD.  This level of 
impairment appears to have remained the same since the 
effective date of service connection, and thus "staged 
ratings" are not warranted.  See Fenderson, supra.  

The weight of the evidence shows the veteran does not have 
the typical symptoms listed in the 100 percent PTSD rating 
criteria.  More significantly, his PTSD, which has required 
little treatment, does not result in total occupational and 
social impairment as required for a 100 percent rating.  Thus 
a rating higher than 70 percent for PTSD is not in order.

2.  Service connection for low back condition

The veteran contends that his duties as a cook in service, 
which included lifting heavy pots and pulling a water 
trailer, strained his low back and this led to his current 
condition.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be rebuttably presumed for certain 
chronic diseases, including arthritis, which are manifest to 
a compensable degree within the years after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

The service medical records do not reflect a low back 
disorder.  The spine was normal on the service separation 
examination.  For many years after service, there is no 
contemporaneous evidence of a low back or lumbar spine 
condition.  The recent medical evidence shows that the 
veteran now has degenerative changes of the lumbar spine.  
The medical evidence does not link the current low back 
disorder with any incident of service.  As a layman, the 
veteran does not have competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The weight of the credible evidence shows that the veteran 
developed a low back disorder many years after service and 
that this condition is not related to service.  A low back 
disorder was not incurred in or aggravated during active 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher rating of 70 percent for PTSD is granted.

Service connection for a low back disorder is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

